EXHIBIT 10.3

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A SECURED CONVERTIBLE NOTE
PURCHASE AGREEMENT, DATED AS OF APRIL 5, 2007, BY AND BETWEEN THE COMPANY AND
THE INVESTOR REFERRED TO THEREIN (THE “PURCHASE AGREEMENT”), AND THE HOLDER OF
THE NOTE, BY ACCEPTANCE OF THIS NOTE, AGREES TO BE BOUND BY ALL APPLICABLE
PROVISIONS OF THE PURCHASE AGREEMENT. THE SECURITIES REPRESENTED HEREBY ARE ALSO
SUBJECT TO A REGISTRATION RIGHTS AGREEMENT, DATED AS OF APRIL 5, 2007, BY AND
BETWEEN THE COMPANY AND THE INVESTOR REFERRED TO THEREIN (THE “REGISTRATION
RIGHTS AGREEMENT”) AND THE HOLDER OF THE NOTE, BY ACCEPTANCE OF THIS NOTE,
AGREES TO BE BOUND BY ALL APPLICABLE PROVISIONS OF THE REGISTRATION RIGHTS
AGREEMENT.

Original Issue Date: April 5, 2007

Original Conversion Price (subject to adjustment herein): $4.36

$10,000,000

8% SECURED CONVERTIBLE PROMISSORY NOTE

DUE APRIL 5, 2013

FOR VALUE RECEIVED, GeoPharma, Inc., a Florida corporation with its principal
place of business at 6950 Bryan Dairy Road, Largo, Florida 33777 (the
“Company”), hereby

 

1



--------------------------------------------------------------------------------

promises to pay in lawful money of the United States to the order of Whitebox
Pharmaceutical Growth Fund, Ltd. or its registered successors or assigns (the
“Holder”), at the office of the Holder at 3033 Excelsior Boulevard, Suite 300,
Minneapolis, Minnesota 55416, or at such other place as the Holder may from time
to time designate in writing, the principal sum of TEN MILLION AND NO/100
DOLLARS ($10,000,000) on April 5, 2013 (the “Maturity Date”) or such earlier
date as this Note is required or permitted to be repaid as provided hereunder,
and to pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note in accordance with the provisions
hereof. This Note is being issued in connection with that certain Secured
Convertible Note Purchase Agreement, dated as of the date hereof, between the
Company and the Holder (the “Purchase Agreement”). This Note is subject to the
following additional provisions:

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

“Accreted Principal” shall have the meaning set forth in Section 2(a).

“Accreted Principal Amount” shall have the meaning set forth in Section 2(a).

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

“Bank of America Loan Agreement” shall mean that certain loan agreement between
the Company and Bank of America entered into on February 27, 2007 (as the same
may be amended, modified or supplemented from time to time).

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered;
(d) the Company or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by

 

2



--------------------------------------------------------------------------------

any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Change in Control Date” shall mean the date on which a Change of Control
Transaction shall occur.

“Change in Control Optional Redemption” shall have the meaning set forth in
Section 6(c).

“Change in Control Put” shall have the meaning set forth in Section 6(a).

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 40% of the
voting securities of the Company (other than by means of conversion or exercise
of the Notes and the Securities issued together with the Notes), or (ii) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three-year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.

 

3



--------------------------------------------------------------------------------

“Common Stock” means the common stock, par value $.01 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

“Current Assets” shall have the meaning set forth in Section 6(c).

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

“Effectiveness Period” shall have the meaning set forth in the Registration
Rights Agreement.

“Effective Date” shall mean the effective date of any registration statement
filed with the SEC covering all or such portion of the Conversion Shares as may
be specified in such registration statement.

“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
and then due to the Holder in respect of this Note, (iii) there is an effective
Registration Statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell such number of Conversion Shares of the Holder
as shall be permitted or required to be registered under the terms of the
Registration Rights Agreement (and the Company believes, in good faith, that
such effectiveness will continue uninterrupted for the foreseeable future),
(iv) the Common Stock is trading on a Trading Market and all of the shares
issuable pursuant to the Transaction Documents are listed for trading on such
Trading Market (and the Company believes, in good faith, that trading of the
Common Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is no existing
Event of Default or no existing event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) the issuance of
the shares in question to the Holder would not violate the limitations set forth
in Section 4(c)(i) and Section 4(c)(ii) herein, (viii) there has been no

 

4



--------------------------------------------------------------------------------

public announcement of a pending or proposed Fundamental Transaction or Change
of Control Transaction that has not been consummated and (ix) the Holder is not
in possession of any information provided by the Company that constitutes, or
may constitute, material non-public information.

“Event of Default” shall have the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to the
Company’s 1999 Employee Stock Option Plan, 1999 Non-Employee Director Stock
Option Plan, Treasury Stock Repurchase Plan or Annual Performance Incentive Plan
(provided that any such issuances shall not exceed 10% of the Company’s
outstanding shares and/or options, in the aggregate, in any twelve-month
period), (b) securities upon the exercise or exchange of or conversion of any
securities issued pursuant to the Purchase Agreement and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided any such issuance shall only be
to a person which is, itself or through its subsidiaries, an operating company
in a business synergistic with or complementary to the business of the Company
and in which the Company receives benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities.

“Forced Conversion” shall have the meaning set forth in Section 6(b).

“Forced Conversion Date” shall have the meaning set forth in Section 6(b).

“Forced Conversion Notice” shall have the meaning set forth in Section 6(b).

“Forced Conversion Notice Date” shall have the meaning set forth in
Section 6(b).

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

 

5



--------------------------------------------------------------------------------

“Mandatory Default Amount” means the sum of (i) the greater of (A) 115% of the
outstanding principal amount of this Note, plus all accrued and unpaid interest
hereon, or (B) the outstanding principal amount of this Note, plus all accrued
and unpaid interest hereon, divided by the Conversion Price on the date the
Mandatory Default Amount is either (a) demanded (if demand or notice is required
to create an Event of Default) or otherwise due or (b) paid in full, whichever
has a lower Conversion Price, multiplied by the VWAP on the date the Mandatory
Default Amount is either (x) demanded or otherwise due or (y) paid in full,
whichever has a higher VWAP, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note.

“Minnesota Courts” shall have the meaning set forth in Section 9(d).

“Note Register” shall have the meaning set forth in Section 2(c).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

“Permitted Indebtedness” means, except as otherwise approved by the Holder,
(a) the Indebtedness existing on the Original Issue Date and set forth in the
Purchase Agreement not to exceed $25,000,000 in the aggregate, (b) Permitted
Purchase Money Indebtedness, (c) Permitted Acquisition Indebtedness and
(d) additional non-equity linked Indebtedness incurred directly by the Company
with a nationally recognized commercial lending institution whose primary
business is not investing in securities to be incurred in connection with the
replacement of the Company’s existing direct Indebtedness set forth in the
Purchase Agreement, provided that the terms of such additional Indebtedness are
no less favorable to the Company than the terms of the existing Indebtedness of
the Company set forth on Schedule 4.27 to the Purchase Agreement.

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested

 

6



--------------------------------------------------------------------------------

in good faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) Liens incurred in connection with Permitted
Indebtedness under clause (c) thereunder, to the extent such Permitted
Indebtedness replaces Permitted Indebtedness described in clause (a) that is
secured; (d) Liens incurred in connection with Permitted Indebtedness under
clause (a) thereunder (to the extent such Indebtedness is secured); and
(e) Liens incurred in connection with Permitted Indebtedness under clauses
(b) and (c) thereunder, provided that such Liens are not secured by assets of
the Company or its Subsidiaries other than the assets so acquired or leased.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Purchase Agreement” means the Secured Convertible Note Purchase Agreement,
dated as of April 5, 2007, between the Company and the original Holder, as the
same may be amended, modified or supplemented from time to time in accordance
with its terms.

“Permitted Acquisition Indebtedness” means acquisition Indebtedness incurred by
the Company or any of its subsidiaries (whether or not a Subsidiary on the
Original Issue Date), whether by asset purchase, stock or similar purchase or by
merger, through assumption of such Indebtedness in connection with such
acquisition if by asset purchase or successor liability of such Indebtedness if
by stock or similar purchase or by merger, if each of the conditions is
satisfied: (i) such acquired Indebtedness will not be secured by any of the
Collateral (as defined in the Security Agreement) other than the specific assets
already financed thereby on the date of the acquisition and the identifiable
cash proceeds thereof, and (b) the principal amount of such acquisition
Indebtedness will not, at the time of the incurrence thereof, exceed the value
of the property so acquired.

“Permitted Purchase Money Indebtedness” means purchase money or capital lease
Indebtedness incurred by the Company or any of its subsidiaries (whether or not
a Subsidiary on the Original Issue Date) from a source other than Holder to
acquire any equipment if each of the conditions is satisfied: (i) such purchase
money and capital lease Indebtedness will not be secured by any of the
Collateral (as defined in the Security Agreement) other than the specific
equipment financed thereby and the identifiable cash proceeds thereof, and
(b) the principal amount of such purchase money and capital lease Indebtedness
will not, at the time of the incurrence thereof, exceed the value of the
property so acquired.

“Receivables Put Option” shall have the meaning set forth in Section 6(c).

 

7



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, between the Company and the original
Holder, as the same may be amended, modified or supplemented from time to time
in accordance with its terms.

“Registration Statement” means a registration statement that registers the
resale of such number of Conversion Shares of the Holder as shall be permitted
or required to be registered under the terms of the Registration Rights
Agreement, names such Holder as a “selling stockholder” therein, and meets all
other requirements of the Registration Rights Agreement.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) and 15(d) thereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 4(d).

“Shareholder Approval” shall have the meaning set forth in the Purchase
Agreement.

“Securities Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated the date hereof, by and between the Company and the Holder,
governing the issuance of certain shares of Common Stock and Warrants to the
Holder by the Company.

“Subsidiary” shall have the meaning set forth in the Purchase Agreement.

“Threshold Period” shall have the meaning set forth in Section 6(b).

“Trading Day” means a day on which the Nasdaq Stock Market is open for trading.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

8



--------------------------------------------------------------------------------

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.

“Warrants” means warrants issued to Holder by the Company on the date hereof
pursuant to the terms of the Securities Purchase Agreement and accompanying
Warrant.

Section 2. Interest.

a) Payment of Interest. Interest shall accrue on the Accreted Principal Amount
(as defined below) at the rate of 8% per annum, payable on a quarterly basis on
January 1, April 1, July 1 and October 1 of each year (if any such date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day) (each, an “Interest Payment Date”), beginning on the first such
date after the Original Issue Date, on each Forced Conversion Date and on the
Maturity Date (each such date, an “Interest Payment Date”). Interest shall be
payable on each Interest Payment Date and on the Maturity Date. Until the second
anniversary of the Original Issue Date, interest shall be payable on each
Interest Payment Date by adding such accrued interest to the principal amount of
the Note (the “Accreted Principal”). At any time, the outstanding principal
amount of this Note, including all accretion amounts added thereto through such
time, is referred to in this Note as the “Accreted Principal Amount” (in each
case computed on the basis of a 365-day year and the actual number of days
elapsed in any year). Following the second anniversary of the Original Issue
Date, interest shall be payable on each Interest Payment Date in the following
order: (i) if funds are legally available for the payment of interest and the
Equity Conditions have not been met, in cash only; (ii) if funds are legally
available for the payment of interest and the Equity Conditions have been met,
at the sole election of the Company, in cash or shares of Common Stock which
shall be valued solely for such purpose at 95% of the average of the VWAP for
the 5

 

9



--------------------------------------------------------------------------------

Trading Days immediately prior to such Interest Payment Date; (iii) if funds are
not legally available for the payment of interest and the Equity Conditions have
been met, in shares of Common Stock which shall be valued at 95% of the average
of the VWAP for the 5 Trading Days immediately prior to such Interest Payment
Date; (iv) if funds are not legally available for the payment of interest and
the Equity Conditions have been waived by the Holder, in shares of Common Stock
which shall be valued at 95% of the average of the VWAP for the 5 Trading Days
immediately prior to the Interest Payment Date; and (v) if funds are not legally
available for the payment of interest and the Equity Conditions have not been
met, then, at the election of the Holder, such interest payment shall accrue to
the next interest payment date or shall be accreted to the outstanding Accreted
Principal Amount. The Holder shall have the same rights and remedies with
respect to the delivery of any such shares of Common Stock as if such shares
were being issued pursuant to Section 4 below. The Company shall notify the
Holder if at any time the Company shall become unable to lawfully pay interest
in cash. If at any time the Company has the right to pay interest in cash or
Common Stock in the manner specified in subsection (ii) above, the Company must
provide the Holder with at least 10 Trading Days’ notice of its election to pay
such interest payment in shares of Common Stock. Any interest payment, whether
paid in cash or shares, that is not paid within three Trading Days following an
Interest Payment Date must be paid in cash, at the rate of 18% per annum or the
maximum rate permitted by applicable law until such amount is paid in full.

b) Accrued Interest. Except as otherwise provided in this Note, the Company
shall pay to the Holder of this Note all accrued interest (including any
Accreted Principal Amount pursuant to Section 2(a)) on the final maturity date
of this Note. Any accrued cash interest required to be paid in connection with
the provisions of Section 2(c) below which, for any reason, has not theretofore
been paid shall increase the Accreted Principal Amount of the Note and be paid
in full on the date on which the final principal payment on this Note is made;
provided, that any such reason shall not affect or waive any Event of Default
that arises due to the failure to make such payment. Interest shall accrue on
any principal payment due under this Note (including any Accreted Principal)
until such time as payment therefor is actually delivered to the Holder of this
Note.

c) Holder’s Election to Receive Interest Payments in Cash. Notwithstanding the
terms set forth in Section 2(a) above, in the event that (i) the Company’s
EBITDA+SE, as reported on the Company’s most recent Quarterly Report on Form
10-Q or Annual Report on Form 10-K (as applicable) as filed with the SEC is less
than $1,250,000 for such quarter, or (ii) the Company’s EBITDA+SE, as reported
in the SEC Reports for the trailing four quarters, is less than $4,000,000 in
the aggregate, or (iii) an event or condition that would constitute a Material
Adverse Effect (as such term is defined in the Purchase Agreement) for the
Company shall have occurred, or (iv) the Company shall not have filed its latest
Quarterly Report on Form 10-Q or Annual Report on Form 10-K within the timeframe
required by the SEC and the rules and regulations set

 

10



--------------------------------------------------------------------------------

forth in the Exchange Act, then the Holder of this Note shall have the option,
in its sole discretion, to require that any interest, for the next subsequent
quarterly payment period, be paid in cash rather than as Accreted Principal. For
purposes of this Section 2(b), the term “EBITDA+SE” shall be defined as earnings
before interest, income taxes, depreciation, amortization and stock expense as
reported on the financial statements contained in the Company’s Quarterly Report
on Form 10-Q or Annual Report on Form 10-K, as applicable. Such election by the
Holder shall be made not less than five business days prior to the next
subsequent payment date by written request to the Company; provided, however,
that the Holder’s election to require that any quarterly interest payment be
made in cash shall cease to be effective for any subsequent quarterly period for
which the conditions set forth in (i)-(iv) above shall have been satisfied for
such subsequent quarterly period.

d) Interest Calculations. Interest shall be calculated on the basis of a 365-day
year, and shall accrue daily commencing on the Original Issue Date until payment
in full of the principal sum, together with all accrued and unpaid interest,
liquidated damages and other amounts (including any Accreted Principal Amount)
which may become due hereunder, has been made. Interest shall cease to accrue
with respect to any principal amount converted, provided that the Company
actually delivers the Conversion Shares within the time period required by
Section 4(d)(ii) herein. Interest hereunder will be paid to the Person in whose
name this Note is registered on the records of the Company regarding
registration and transfers of this Note (the “Note Register”). Except as
otherwise provided herein, if at any time the Company pays interest in cash to
the holders of the Notes (as required under Section 2(c) above), then such
payment of cash shall be distributed ratably among the holders of the
then-outstanding Notes based on their (or their predecessor’s) initial purchases
of Notes pursuant to the Purchase Agreement.

e) Prepayment. Except for any Forced Conversion of the Notes by the Company in
accordance with the terms set forth in Section 6(b) below, the Company may not
prepay any portion of the principal amount of this Note without the prior
written consent of the Holder.

Section 3. Registration of Transfers and Exchanges.

a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.

 

11



--------------------------------------------------------------------------------

c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.

Section 4. Conversion.

a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note shall be convertible, in whole or in
part, into shares of Common Stock at the option of the Holder, at any time and
from time to time (subject to the conversion limitations set forth in
Section 4(c) hereof). The Holder shall effect conversions by delivering to the
Company a Notice of Conversion, the form of which is attached hereto as Annex A
(a “Notice of Conversion”), specifying therein the principal amount of this Note
to be converted and the date on which such conversion shall be effected (such
date, the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). The
Company may deliver an objection to any Notice of Conversion within 1 Business
Day of delivery of such Notice of Conversion. The Holder, and any assignee by
acceptance of this Note, acknowledges and agrees that, by reason of the
provisions of this paragraph, following conversion of a portion of this Note,
the unpaid and unconverted principal amount of this Note may be less than the
amount stated on the face hereof.

b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $4.36, subject to adjustment as described herein (the “Conversion
Price”).

c) Conversion Limitations.

i. Issuance Limitations. Notwithstanding anything herein to the contrary, if the
Company has not obtained Shareholder Approval, then the Company may not issue,
upon conversion of this Note, a number of shares of Common Stock which, when
aggregated with any shares of Common Stock issued on or after the Original Issue
Date and prior to such Conversion Date in

 

12



--------------------------------------------------------------------------------

connection with any Notes issued pursuant to the Purchase Agreement or in
connection with any shares of Common Stock issued pursuant to the Securities
Purchase Agreement or upon exercise of the Warrants (subject to adjustment for
forward and reverse stock splits, recapitalizations and the like) (such number
of shares, the “Issuable Maximum”). The Holder shall be entitled to the Issuable
Maximum.

ii. Holder’s Restriction on Conversion. The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, such Holder (together with
such Holder’s Affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by such Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (A) conversion of the remaining,
unconverted principal amount of this Note beneficially owned by such Holder or
any of its Affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Notes) beneficially owned by
such Holder or any of its Affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 4(c)(ii), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 4(c)(ii) applies, the determination of whether this
Note is convertible (in relation to other securities owned by such Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of such Holder, and the submission
of a Notice of Conversion shall be deemed to be such Holder’s determination of
whether this Note may be converted (in relation to other securities owned by
such Holder together with any Affiliates) and which principal amount of this
Note is convertible, in each case subject to such aggregate percentage
limitations. To ensure compliance with this restriction, each Holder will be
deemed to represent to the Company each time it delivers a Notice of Conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph, and the Company shall have no obligation to verify or confirm
the accuracy of such determination. In addition, a determination as to any
“group” status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(c)(ii), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of

 

13



--------------------------------------------------------------------------------

outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Company’s most recent Quarterly Report on Form10-Q or Annual
Report on Form 10-K, as the case may be; (B) a more recent public announcement
by the Company; or (C) a more recent notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Beneficial
Ownership Limitation provisions of this Section 4(c)(ii) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days’ prior notice
to the Company, to change or eliminate the Beneficial Ownership Limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

d) Mechanics of Conversion.

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Note (which shall include any Accreted Principal) to be converted by
(y) the Conversion Price; provided, that the amount of principal to be converted
pursuant to clause (x) shall include any accrued interest (including any
Accreted Principal) through the date of such conversion (based on the number of
days in such interest period up to and including the date of such conversion).

ii. Delivery of Certificate Upon Conversion. Not later than seven Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares which (A) prior to the Effective Date with
respect to such Conversion Shares, shall contain such restrictive legends as may
be required pursuant to the Securities Act and (B) on or after the Effective
Date with respect to such Conversion Shares, shall be free of restrictive
legends and trading restrictions (other than those which may then be required
pursuant to the Purchase Agreement). Such certificate or certificates shall

 

14



--------------------------------------------------------------------------------

represent the number of shares of Common Stock being acquired upon the
conversion of this Note (including any Accreted Principal Amount to the date of
such conversion). On or after the Effective Date with respect to such Conversion
Shares, the Company shall use its best efforts to deliver any certificate or
certificates required to be delivered by the Company under this Section 4
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.

iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the seventh Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return the
Common Stock certificates representing the principal amount of this Note
tendered for conversion to the Company.

iv. Obligation Absolute; Liquidated Damages. The Company’s obligations to issue
and deliver the Conversion Shares upon conversion of this Note in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of such Conversion Shares; provided,
however, that such delivery shall not operate as a waiver by the Company of any
such action the Company may have against the Holder. In the event the Holder of
this Note shall elect to convert any or all of the outstanding principal amount
hereof, the Company may not refuse conversion based on any claim that the Holder
or anyone associated or affiliated with the Holder has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Holder, restraining and or enjoining conversion of all or
part of this Note shall have been sought and obtained, and the Company posts a
surety bond for the benefit of the Holder in the amount of 150% of the
outstanding principal amount of this Note, which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment. In the absence of such injunction, the
Company shall issue Conversion Shares upon a properly noticed

 

15



--------------------------------------------------------------------------------

conversion. If the Company fails for any reason to deliver to the Holder such
certificate or certificates pursuant to Section 4(d)(ii) by the seventh Trading
Day after the Conversion Date and the Holder has not elected to rescind such
conversion option as specified in Section 4(d)(iii) above, the Company shall pay
to such Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of principal amount being converted, $10 per Trading Day (increasing to
$20 per Trading Day on the fifth Trading Day after such liquidated damages begin
to accrue) for each Trading Day after such seventh Trading Day until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 8
hereof for the Company’s failure to deliver Conversion Shares within the period
specified herein, and such Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

v. [Reserved].

vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note and payment of interest on this Note, each as herein provided, free
from preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Notes), not less than such
aggregate number of shares of the Common Stock as shall (subject to the terms
and conditions set forth in the Purchase Agreement) be issuable (taking into
account the adjustments and restrictions of Section 5) upon the conversion of
the outstanding principal amount of this Note and payment of interest hereunder.
The Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable and, if the Registration Statement is then effective under the
Securities Act, shall be registered for public sale in accordance with such
Registration Statement.

vii. Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, 1 whole share of Common
Stock.

 

16



--------------------------------------------------------------------------------

viii. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
hereof for any documentary, stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted,
and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

Section 5. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (A) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on shares of Common Stock or any
Common Stock Equivalents (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of, or payment of
interest on, the Notes); (B) subdivides outstanding shares of Common Stock into
a larger number of shares; (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; or
(D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b) Subsequent Equity Sales. If, at any time while this Note is outstanding, the
Company or any Subsidiary, as applicable, sells or grants any option, warrant or
other right to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues, any Common Stock or Common Stock Equivalents entitling
any Person to acquire shares of Common Stock at an effective price per share
that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower

 

17



--------------------------------------------------------------------------------

than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to the price (calculated to the nearest cent)
determined by dividing (A) an amount equal to the sum of (1) the number of
shares of the Company’s Common Stock outstanding immediately prior to such issue
or sale multiplied by the then-existing Conversion Price and (2) the
consideration, if any, received by the Company upon such issue or sale plus the
consideration to be received by the Company upon the exercise of such stock
purchase rights by (B) an amount equal to the sum of (1) the number of shares of
its Common Stock outstanding immediately prior to such issue or sale and (2) the
number of shares of its Common Stock thus issued or sold or saleable upon the
exercise of such purchase rights or the conversion of such convertible
securities. Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued. Notwithstanding the foregoing, no adjustment will
be made under this Section 5(b) in respect of an Exempt Issuance. The Company
shall notify the Holder in writing, no later than five (5) Business Days
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, Base Conversion Price and other pricing
terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5(b), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Shares based upon the Base
Conversion Price on or after the date of such Dilutive Issuance in the manner
calculated above, regardless of whether the Holder accurately refers to the Base
Conversion Price in the Notice of Conversion.

c) Subsequent Rights Offerings. If the Company, at any time while the Note is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Conversion Price shall be multiplied by a fraction of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered (assuming delivery to the Company in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such VWAP.
Such adjustment shall be made whenever such rights or warrants are issued, and
shall become effective immediately after the record date for the determination
of shareholders entitled to receive such rights, options or warrants.

d) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or

 

18



--------------------------------------------------------------------------------

warrants to subscribe for or purchase any security (other than the Common Stock,
which shall be subject to Section 5(b)), then in each such case the Conversion
Price shall be adjusted by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such evidence of indebtedness or
assets (including cash and cash dividends) or rights or warrants to subscribe
for or purchase any security (other than the Common Stock, which shall be
subject to Section 5(b)) so distributed applicable to 1 outstanding share of the
Common Stock as determined by the Board of Directors of the Company in good
faith. In either case, the adjustments shall be described in a statement
delivered to the Holder describing the portion of evidences of indebtedness or
assets (including cash and cash dividends) or rights or warrants to subscribe
for or purchase any security (other than the Common Stock, which shall be
subject to Section 5(b)) so distributed or such subscription rights applicable
to 1 share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

e) Fundamental Transaction. If, at any time while this Note is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one transaction or a series of related transactions, (C) any
tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of 1 share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of 1 share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Conversion Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion

 

19



--------------------------------------------------------------------------------

of this Note following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new Note
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such Note into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 5(e) and ensuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.

f) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

g) Notice to the Holder.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of

 

20



--------------------------------------------------------------------------------

which the holders of the Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Holder is entitled to convert this Note during the 20-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.

Section 6. Redemption and Forced Conversion.

a) Redemption Upon a Change in Control. At any time after the date hereof, in
the event of a Change of Control Transaction, in addition to any other rights
hereunder, the Holder shall have the right (the “Change in Control Optional
Redemption”) to put the then-outstanding principal amount of the Note (including
any Accreted Principal Amount) to the Company (the “Change in Control Put”). The
Holder shall notify the Company of its exercise of the Change in Control put not
less than 3 days prior to such Change in Control Date. Upon the exercise of the
Change of Control Put, the Company shall be required to pay to the Holder an
amount in cash equal to 100% multiplied by the greater of (i) the then-current
Accreted Principal Amount or (ii) the VWAP for the 20 Trading Days preceding the
Change in Control Date multiplied by the number of Conversion Shares into which
this Note shall then be entitled to be converted.

b) Forced Conversion. Notwithstanding anything herein to the contrary, if after
the Effective Date, the VWAP for each of any 20 consecutive Trading Days, which
period shall have commenced only after the Effective Date (such period, the
“Threshold Period”), exceeds $8.72 for such Threshold Period (subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the Original Issue Date), the Company may, within 1 Trading Day after the end of
any such Threshold Period, deliver a written notice to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert (a “Forced
Conversion”) all of the then-outstanding principal amount of this Note, plus
Accreted Principal, liquidated damages and other amounts owing to the Holder
under this Note; provided, however, that the make-whole payment under this
subsection (A) shall not exceed the Issuable Maximum set forth in
Section 4(c)(i) (collectively, the “Forced Conversion Amount”). Notwithstanding
the foregoing, the Accreted Principal Amount subject to Forced Conversion in any
30-day period shall be equal to the average weekly trading volume over the prior
20 Trading Days multiplied by the current Conversion Price. (For the avoidance
of doubt, the foregoing provision means that if, for example,

 

21



--------------------------------------------------------------------------------

the average weekly trading volume over the past month is 150,000 shares of
Common Stock, and $4.36 is the applicable Conversion Price, then the Company
could call up to $657,000 of the Notes in any such 30-day period.) The
“Conversion Date” for purposes of Section 4 shall be deemed to occur on the
twentieth Trading Day following the Forced Conversion Notice Date (such
twentieth Trading Day, the “Forced Conversion Date”). The Company may not
deliver a Forced Conversion Notice, and any Forced Conversion Notice delivered
by the Company shall not be effective, unless all of the Equity Conditions are
met on each Trading Day occurring during the applicable Threshold Period through
and including the later of the Forced Conversion Date and the Trading Day after
the date such Conversion Shares pursuant to such conversion are delivered to the
Holder. Any Forced Conversion shall be applied to the Holder based on its
initial purchases of Notes pursuant to the Purchase Agreement, provided that any
voluntary conversions by the Holder shall be applied against the Holder’s
allocation, thereby decreasing the aggregate amount forcibly converted hereunder
if only a portion of this Note is forcibly converted. For purposes of
clarification, a Forced Conversion shall be subject to all of the provisions of
Section 4, including, without limitation, the provision requiring payment of
liquidated damages and limitations on conversions.

c) Receivables Put Option. To the extent that (A) the sum of the Company’s
(i) net accounts receivable, plus (ii) cash and cash equivalents, plus
(iii) marketable securities (collectively, the “Current Assets”) at the end of
any quarterly period, as reported on the Company’s most recent Quarterly Report
on Form 10-Q or Annual Report on Form 10-K as filed with the SEC, shall be less
than $7,000,000, or (B) revenues as reported on the Company’s most recent
Quarterly Report on Form 10-Q or Annual Report on Form 10-K as filed with the
SEC shall be less than $5,000,000 for the most recently reported quarterly
period, then the Holder shall have the right to put 1/10th of the
outstanding Accreted Principal Amount of the Notes to the Company at par (the
“Receivables Put Option”), and the Company shall be required to pay such amount
to the Holder within 15 days of the receipt of written notice from the Holder
exercising such Receivables Put Option.

d) Redemption Procedure. Any amounts required to be paid pursuant to Sections
6(a)-6(c) above shall be payable by the Company in cash on the date of such
optional redemption or put set forth in the foregoing sections. If any portion
of the payment(s) required to be paid pursuant to Sections 6(a)-6(c) shall not
be paid by the Company by the applicable due date, interest shall accrue thereon
at an interest rate equal to the lesser of 18% per annum or the maximum rate
permitted by applicable law until such amount is paid in full. Notwithstanding
anything herein contained to the contrary, if any portion of such payments
remains unpaid after such date, the Holder may elect, by written notice to the
Company given at any time thereafter, to invalidate such Change in Control
Optional Redemption, Forced Conversion or Receivables Put Option, ab initio,
and, with respect to the Company’s failure to honor the Change in Control
Optional Redemption, Forced Conversion or Receivables Put Option, the Company
shall have no further right to exercise such Change in Control Optional
Redemption, Forced

 

22



--------------------------------------------------------------------------------

Conversion or Receivables Put Option. Notwithstanding anything to the contrary
in this Section 6, any payments shall be applied ratably among the Holders of
Notes. The Holder may elect to convert or exchange the outstanding Accreted
Principal Amount pursuant to Section 4 prior to actual payment for any
redemption under this Section 6 by the delivery of a Notice of Conversion or
Notice of Exchange.

Section 7. Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Holder shall have otherwise given prior written consent,
the Company shall not, and shall not permit any of its subsidiaries (whether or
not a Subsidiary on the Original Issue Date) to, directly or indirectly:

a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom; provided, however, that any consent by Holder
pursuant to this subsection 7(a) shall not be unreasonably withheld if such
indebtedness for borrowed money relates to acquisitions of a business whether
through merger, asset purchase, stock purchase or similar purchase agreement;

b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom; provided, however, that any consent by Holder pursuant to this
subsection 7(b) shall not be unreasonably withheld if such Liens relate to
acquisitions of a business whether through merger, asset purchase, stock
purchase or similar purchase agreement;

c) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to (i) the Conversion Shares as permitted or required
under the Transaction Documents, (ii) repurchases of Common Stock or Common
Stock Equivalents of departing officers and directors of the Company, provided
that such repurchases shall not exceed an aggregate of $100,000 for all officers
and directors during the term of this Note and (iii) repurchases of shares of
Common Stock in the open market to replenish shares in the Company’s 2005 Annual
Performance Incentive Plan in the ordinary course of business; provided,
however, that any such open-market purchases shall not exceed $1,000,000 in the
aggregate in any calendar year.

 

23



--------------------------------------------------------------------------------

e) pay cash dividends or distributions on any equity securities of the Company;

f) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

g) enter into any agreement with respect to any of the foregoing.

Section 8. Events of Default.

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

i. any default in the payment of (A) the principal amount of any Note or
(B) interest, liquidated damages and other amounts owing to a Holder on any
Note, as and when the same shall become due and payable (whether on a Conversion
Date or the Maturity Date or by acceleration or otherwise) which default, in the
case of a principal payment or other default under (A) above or an interest
payment or other default under clause (B) above, is not cured within 3 Trading
Days;

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes (other than a breach by the Company of its obligations to
deliver shares of Common Stock to the Holder upon conversion, which breach is
addressed in clause (x) below) which failure is not cured, if possible to cure,
within the earlier to occur of (A) 10 Trading Days after notice of such failure
sent by the Holder or by any other Holder and (B) 15 Trading Days after the
Company has become or should have become aware of such failure;

iii. a default or event of default by the Company shall occur under (A) any of
the Transaction Documents or (B) any other material agreement, lease, document
or instrument to which the Company or any Subsidiary is obligated (and not
covered by clause (vi) below), which default is not cured, if possible to cure,
within the lesser of (a) thirty days from such default or event of default or
(b) such lesser period as may be provided in the applicable agreement, document
or instrument);

 

24



--------------------------------------------------------------------------------

iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

v. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;

vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $100,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five Trading Days;

viii. a Registration Statement shall not have been declared effective within the
applicable period(s) specified in the Registration Rights Agreement;

ix. if, during the Effectiveness Period (as defined in the Registration Rights
Agreement), either (a) the effectiveness of the Registration Statement lapses
for any reason or (b) the Holder shall not be permitted to resell Registrable
Securities (as defined in the Registration Rights Agreement) under the
Registration Statement in accordance with the terms set forth in the
Registration Rights Agreement; provided, however, that if the Company is
negotiating a merger, consolidation, acquisition or sale of all or substantially
all of its assets or a similar transaction and, in the written opinion of
counsel to the Company, the Registration Statement would be required to be
amended to include information concerning such pending transaction(s) or the
parties thereto which information is not available or may not be publicly
disclosed at the time, the Company shall be permitted an additional 10
consecutive Trading Days during any 12-month period pursuant to this
Section 8(a)(ix);

x. the Company shall fail for any reason to deliver certificates to a Holder
prior to the seventh Trading Day after a Conversion Date or any Forced
Conversion Date pursuant to Section 4(d) or the Company shall provide at any

 

25



--------------------------------------------------------------------------------

time notice to the Holder, including by way of public announcement, of the
Company’s intention to not honor requests for conversions of any Notes in
accordance with the terms hereof;

xi. any Person shall breach any voting agreement delivered to the Holder
pursuant to Section 3.2(a) of the Purchase Agreement;

xii. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $50,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days;

xiii. the Company shall have failed to file any of its SEC Reports on a timely
basis; provided, however, that such SEC Reports shall be deemed to be filed on a
timely basis if the Company has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of such
extension; or

xiv. the Company’s obligations under the Bank of America Loan Agreement or any
other bank, credit or other lending facility with any other lender shall not
exceed the greater of (i) $5,000,000 or (ii) 60% of the Company’s accounts
receivable balance (as reflected on the Company’s financial statements contained
in its SEC Reports).

b) Remedies Upon Event of Default. If any Event of Default shall have occurred,
at the Holder’s election, (i) the outstanding principal amount of this Note,
plus accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become immediately due
and payable in cash at the Mandatory Default Amount or (ii) commencing 5 days
after the occurrence of any Event of Default that results in the eventual
acceleration of this Note, the interest rate on this Note shall accrue at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
under applicable law. Upon the payment in full of the Mandatory Default Amount,
the Holder shall promptly surrender this Note to or as directed by the Company.
In connection with such acceleration described herein, the Holder need not
provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Note until such time, if
any, as the Holder receives full payment pursuant to this Section 8(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

26



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, facsimile number (727) 544-4386, Attention:
Carol Dore-Falcone or such other facsimile number or address as the Company may
specify for such purpose by notice to the Holder delivered in accordance with
this Section 9. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears, at the principal place of business of the Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 9
prior to 5:30 p.m. (New York City time), (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 9 between 5:30 p.m. (New York
City time) and 11:59 p.m. (New York City time) on any date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest, as applicable, on this Note at the time, place, and rate, and in the
coin or currency, herein prescribed. This Note is a direct debt obligation of
the Company. This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of Minnesota,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings

 

27



--------------------------------------------------------------------------------

concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in Minneapolis, Minnesota (the “Minnesota Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Minnesota Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Minnesota Courts,
or such Minnesota Courts are improper or inconvenient venue for such proceeding.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver by the Company or the
Holder must be in writing.

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

28



--------------------------------------------------------------------------------

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

i) Assumption. Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and
(ii) issue to the Holder a new Note of such successor entity evidenced by a
written instrument substantially similar in form and substance to this Note,
including, without limitation, having a principal amount and interest rate equal
to the principal amount and the interest rate of this Note and having similar
ranking to this Note, which shall be satisfactory to the Holder (any such
approval not to be unreasonably withheld or delayed). The provisions of this
Section 9(i) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.

*********************

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

GEOPHARMA, INC.      By:  

 

  Name:     Title:    

 

30



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 8% Secured
Convertible Note due April 5, 2013 of GeoPharma, Inc., a Florida corporation
(the “Company”), into shares of common stock, par value $.01 per share (the
“Common Stock”), of the Company according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:         Date to Effect Conversion:    Principal Amount
of Note to be Converted:    Payment of Interest in Common Stock      yes      no
  

If yes, $              of Interest Accrued on Account of Conversion at Issue.

   Number of shares of Common Stock to be issued:    Signature:    Name:   
Address:

 

A-1



--------------------------------------------------------------------------------

Schedule 1

CONVERSION SCHEDULE

The 8% Secured Convertible Notes due on April 5, 2013 in the aggregate principal
amount of $10,000,000 are issued by GeoPharma, Inc. This Conversion Schedule
reflects conversions made under Section 4 of the above referenced Note.

Dated:

 

Date of Conversion (or for first

entry, Original Issue Date)

  Amount of Conversion   Aggregate Principal
Amount Remaining
Subsequent to Conversion (or
original Principal Amount)   Company Attest                                    
                 